EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Kachmarik on May 19, 2021.

The application has been amended as follows: 
Claims 18-20, 24, 26, and 35 have been rejoined.
Claims 30-34 and 36 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s remarks filed May 5, 2021 were found persuasive.  More specifically, the applicant argued the mixture of Francy is a dry vitrifiable mix, which is to be applied as a dry mixture with minimal water, at most less than 6% water. Although a different amount of water is suggested for different application techniques for the refractory mixture of Soudier, such as 10-40 water for gunning, it would not be obvious to apply an increased amount of water, greater than 9 % to the mixture of Francy, as Francy’s mixture is intended to be used as a dry mix.  Furthermore the particle size distribution of Consales is suggested for a concrete mixture, and contributes pourable and self-leveling .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741